Matter of Peterec-Tolino v New York City Tr. Auth. (2019 NY Slip Op 06855)





Matter of Peterec-Tolino v New York City Tr. Auth.


2019 NY Slip Op 06855


Decided on September 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 26, 2019

Sweeny, J.P., Richter, Kapnick, Oing, Singh, JJ.


9460N 151874/17

[*1] In re John Peterec-Tolino, et al., Petitioners-Appellants,
vNew York City Transit Authority doing business as New York City Transit, et al., Respondents-Respondents.

An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Manuel J. Mendez, J.), entered on or about December 27, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated August 27, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 26, 2019
CLERK